ICJ_155_SovereignRightsCaribbeanSea_NIC_COL_2022-04-21_JUD_01_NA_04_EN.txt.                                 DECLARATION OF JUDGE BENNOUNA

       1. To my regret, I had to vote against the decision of the Court, which found that it had
jurisdiction ratione temporis to entertain facts and events alleged by Nicaragua to have occurred after
27 November 2013 (paragraph 261, subparagraph 1). Indeed, this is the date on which the Pact of
Bogotá, the basis of the Court’s jurisdiction, ceased to be in force in relations between the two Parties.


        2. Under the terms of Article XXXI, subparagraph (c), of the Pact, the Parties recognize “the
jurisdiction of the Court . . . in all disputes of a juridical nature that arise among them concerning . . .
[t]he existence of any fact which, if established, would constitute the breach of an international
obligation”. Article XXXI also states that this recognition is valid only “so long as the present Treaty
is in force”.


       3. In my view, the Court should have interpreted the Pact, and in particular the compromissory
clause contained in its Article XXXI, using the means of interpretation provided for in the
1969 Vienna Convention on the Law of Treaties (hereinafter the “VCLT”), which have customary
status (Arbitral Award of 31 July 1989 (Guinea-Bissau v. Senegal), Judgment, I.C.J. Reports 1991,
p. 69-70, para. 48). Thus, pursuant to Article 31, paragraph 1, of the VCLT, “[a] treaty shall be
interpreted in good faith in accordance with the ordinary meaning to be given to the terms of the
treaty in their context and in the light of its object and purpose”. The Court has emphasized that
“[i]nterpretation must be based above all upon the text of the treaty” (Territorial Dispute (Libyan
Arab Jamahiriya/Chad), Judgment, I.C.J. Reports 1994, p. 22, para. 41; Legality of Use of Force
(Serbia and Montenegro v. Belgium), Preliminary Objections, Judgment, I.C.J. Reports 2004 (I),
p. 318, para. 100).


      4. Pursuant to Article LVI of the Pact,

             “[t]he present Treaty shall remain in force indefinitely, but may be denounced
      upon one year’s notice, at the end of which period it shall cease to be in force with
      respect to the State denouncing it, but shall continue in force for the remaining
      signatories. The denunciation shall be addressed to the Pan American Union, which
      shall transmit it to the other Contracting Parties.

             The denunciation shall have no effect with respect to pending procedures initiated
      prior to the transmission of the particular notification.”

Colombia proceeded to denounce the Pact on 27 November 2012, and that denunciation took effect
from 27 November 2013.


      5. Clearly, the termination of the Pact of Bogotá after the filing of the Application cannot affect
the Court’s jurisdiction, established by its 2016 decision, to entertain the dispute as it existed on
26 November 2013, the date on which the Application was filed by Nicaragua. In my view, however,
that jurisdiction cannot extend to facts and events which occurred after the critical date of
27 November 2013.


       6. In accordance with the ordinary meaning of the terms of Article XXXI, subparagraph (c),
of the Pact, from that date onwards the Court was unable to entertain a dispute between the Parties
concerning “[t]he existence of any fact which, if established, would constitute the breach of an
international obligation”. In order to comply with this provision, the Court should thus have declared

                                                    -2-

that it lacked jurisdiction to rule on all incidents alleged by the Applicant to have occurred after the
critical date of 27 November 2013.


       7. Instead of adopting this approach and interpreting the compromissory clause in a manner
consistent with the consent given by the Parties to its jurisdiction, the Court invokes precedents
(paragraph 44) relating to jurisdiction ratione materiae and, above all, the admissibility of late claims
made after the filing of the application, in cases where the jurisdictional title was still valid. It derives
from that jurisprudence two criteria which apply only to late claims, and which have no bearing on
determining jurisdiction ratione temporis when the parties’ consent to that jurisdiction has lapsed.
None of the cases to which the Court refers (ibid.) concerns facts or events that occurred after the
jurisdictional title was no longer in force between the parties. It is clear, therefore, that the present
case cannot be treated in the same way as the precedents mentioned by the Court, since the situation
concerned is not comparable to theirs. The Court acknowledges that “the question posed by Colombia
has not previously been presented to the Court” (paragraph 43), and this is, moreover, why this
decision is so important. Unable to rely on precedent in this case, the Court was forced to break new
ground, but it has failed to properly produce reasoning in support of this.


       8. The Court, thus, has not provided a solution founded on the compromissory clause of the
Pact of Bogotá, which instrument does not allow it to rule on the incidents alleged to have occurred
after 27 November 2013, the date on which the Pact ceased to be in force and to have any effect in
relations between the two Parties.


       9. It should be noted that the Court places particular emphasis on the case concerning Certain
Questions of Mutual Assistance in Criminal Matters (Djibouti v. France). In that case, however, it
ruled on the basis of forum prorogatum in order to establish its jurisdiction ratione materiae. The
Court assessed the scope of the consent given by France to Djibouti’s application, from which it
followed that “the claims relating to the arrest warrants arise in respect of issues which are outside
the scope of the Court’s jurisdiction ratione materiae” (Judgment, I.C.J. Reports 2008, p. 212,
para. 88).


       10. Nicaragua, aware of the inadequacy of its argument seeking to link the present case to the
criteria relating to the admissibility of late claims, described the facts and events in question as
“composite and continuing” (paragraph 38). The Court, moreover, did not comment on this
expression, which is borrowed from the law on international responsibility and is of no help in
answering the question of jurisdiction ratione temporis.


       11. The absence of a title of jurisdiction ratione temporis after the critical date of 27 November
2013 should, in my view, have prompted the Court to refuse to rule on the events that occurred after
that date. Even if the issues raised by the incidents in question in the present case do not have
profound consequences, the fact remains that by adopting such a broad interpretation of consent to
its jurisdiction under the Pact of Bogotá, the Court risks undermining one of the pillars of its
relationship with the States parties under the Statute.

                                                  -3-

       12. In view of the foregoing, I also voted against subparagraph 2 of the operative clause
relating to Colombia’s violations of Nicaragua’s sovereign rights and jurisdiction (paragraph 261,
subparagraph 2).


       13. I likewise voted against the third point of the operative clause relating to the granting of
fishing permits by Colombia (paragraph 261, subparagraph 3). First, because, here too, the Court
should not have ruled on some of the alleged incidents, since they occurred after the critical date of
27 November 2013. Second, because the Court did not rely on evidence capable of demonstrating
that Colombia granted fishing permits relating to Nicaragua’s exclusive economic zone. The Court
refers to a number of resolutions, stating that Colombia continues to assert “the right to authorize
fishing activities in parts of Nicaragua’s exclusive economic zone” (paragraph 119). Nevertheless,
this does not prove that Colombia granted permits authorizing fishing in the zone attributed to
Nicaragua.


      14. Finally, I voted against subparagraph 7 of the operative clause, which states that
Nicaragua’s straight baselines are not in conformity with customary international law
(paragraph 261, subparagraph 7). This is a counter-claim relating to alleged violations of Colombia’s
sovereign rights and maritime spaces resulting from the use of straight baselines by Nicaragua. In
my view, the Court would only be able to assess whether Nicaragua’s straight baselines were
consistent with international law if Colombia could prove that the drawing of such baselines by
Nicaragua specially affected its own rights in its exclusive economic zone.


      15. Nicaragua argued before the Court that the straight baselines established by Decree
No. 33-2013 did not call into question the delimitation of the maritime areas carried out in 2012 and
did not shift seaward the outer limit of its exclusive economic zone.


       16. Article 7 of the United Nations Convention on the Law of the Sea (hereinafter “UNCLOS”)
lays down conditions for the use of straight baselines by a coastal State. It is for each State to assess
and take those conditions into account. One limitation is that “[t]he system of straight baselines may
not be applied by a State in such a manner as to cut off the territorial sea of another State from the
high seas or an exclusive economic zone” (Art. 7, para. 6). The Court emphasizes that the straight
baselines “convert into internal waters certain areas which otherwise would have been part of
Nicaragua’s territorial sea or exclusive economic zone and convert into territorial sea certain areas
which would have been part of Nicaragua’s exclusive economic zone” (paragraph 259). It adds that
“[t]he establishment of Nicaragua’s straight baselines limits the rights that Colombian vessels would
have had in those areas” (ibid.). I am of the opinion, however, that such a limitation affects Colombia
in the same way as all other States. Therefore, Colombia cannot be considered a State specially
affected, that is to say an injured State, under the law of international responsibility, by Nicaragua’s
use of straight baselines (Article 42 of the International Law Commission’s Articles on the
Responsibility of States for Internationally Wrongful Acts). This is, in effect, the sole basis on which
Colombia could have brought before the Court its allegations that its sovereign rights and maritime
spaces had been violated by Nicaragua’s use of straight baselines.


       17. By granting Colombia’s request, the Court is creating a precedent which may result in an
increase in cases of this kind, given the existence of a number of straight baselines not wholly
consistent with the criteria set out in Article 7 of UNCLOS. Under Article 16 of that instrument,
charts or lists of geographical co-ordinates relating to the drawing of straight baselines are deposited

                                                 -4-

with the Secretary-General of the United Nations, and they are thus sufficiently publicized to other
States. It is through diplomatic means that coastal States have protested against the drawing of certain
baselines.


                                                          (Signed)     Mohamed BENNOUNA.


                                            ___________

